 

Case 2:20-cr-00703-VJ1 Document 20 Filed 02/26/20 Page 1 of 1

FILED
URITED STATES DISTRICT COURT
DISTRICT OF NEW MEXICO

IN THE UNITED STATES DISTRICT COURT 2OFEB 26 PA &: 33

FOR THE DISTRICT OF NEW MEXICO CLERK-LAS CRUCES
UNITED STATES OF AMERICA, )
)
Plaintiff, ) CRIMINAL NO. 2o-7103 VS |
)
Vs. ) 8US.C. § 1324(a)(1)(A)(v)(D:
) Conspiracy to Transport an Illegal Alien
ERIC ANDREW BROOKS, )
)
Defendant. )
INFORMATION

The United States Attorney charges:

On or about December 27, 2019, in Dofia Ana County, in the District of New Mexico, and
elsewhere, the defendant, ERIC ANDREW BROOKS, combined, conspired, confederated,
agreed, and acted interdependently with other persons whose names are known and unknown to
the United States, to commit an offense defined in 8 U.S.C. §§ 1324(a)(1)(A)(ii) and (a)(1)(B)(i1),
specifically, transporting illegal aliens.

In violation of 8 U.S.C. § 1324(a)(1)(A)(v)(D.

JOHN C. ANDERSON
United States Attorney

LYAS A DEARTINEZ
Assistant U.S. Attorney
200 N. Church St.

Las Cruces, NM 88001

(575) 522-2304
